Exhibit 10.4

CERTAIN INFORMATION INDICATED BY [***] HAS BEEN DELETED FROM THIS EXHIBIT AND
FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2.

ASSET PURCHASE AGREEMENT

          THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of February
14, 2014 by and among HARVEST ENGINEERING INC., a Delaware corporation
(“Seller”), HARVEST ENGINEERING LLC, an Illinois limited liability company (the
“Harvest, LLC”), STEPHEN MEYER (“S. Meyer”), BRUCE MEYER (“B. Meyer” and,
together with S. Meyer, the “Members”) and ELECTRO-SENSORS, INC., a Minnesota
corporation (the “Purchaser”).

          WHEREAS, the Seller owns hazard monitoring products known as the
“Insta-Link” hazard monitoring system and product family and its related
technologies and Seller and Harvest LLC are or have been in the business of
designing, developing, manufacturing and selling such products and technologies
(the “Business”).

          WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser
wishes to purchase from the Seller, all products and associated technologies,
know-how, intellectual property rights and certain other assets relating to the
Business, upon the terms and subject to the conditions of this Agreement.

          WHEREAS, each of Harvest, LLC and the Members have been actively
involved in and closely identified with the Business and will directly and
indirectly derive substantial economic benefits from the transactions set forth
in and contemplated by this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

ARTICLE I
PURCHASE AND SALE OF ACQUIRED ASSETS

          1.1         Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, the Seller agrees to sell, assign, transfer,
convey and deliver, or caused to be sold, assigned, transferred, conveyed and
delivered, to the Purchaser and the Purchaser agrees to purchase, on the Closing
Date (as defined in Section 2.1), all of the Seller’s right, title and interest
in and to the following assets, properties and rights of the Seller free and
clear of all Liens (as defined in Section 3.1(e)):

 

 

 

 

 

(a)          all Insta-Link products and systems (including the large, basic and
micro product lines and systems) and improvements thereto (collectively, the
“Products”) and wireless hazard monitoring technologies and improvements thereto
(collectively, the “Technologies”); and

 

 

 

 

 

(b)          all existing designs, engineering drawings, specifications,
schematics, bills of materials, software, release notes, creative materials,
advertising and promotional materials, studies, reports, installation and
operation manuals, and other documentation necessary or desirable to enable the
Purchaser to develop, build, market, sell, install, support, improve and
otherwise exploit the Products and the Technologies (collectively, the
“Documentation”); and

 

 

 

 

 

(c)          all inventions, patents, trademarks, servicemarks, trade names
(including all rights to the name “Insta-Link”), brand names, logos, copyrights,
trade secrets, confidential information, proprietary know-how, licenses,
privileges, general intangibles, technology and other intellectual property
rights of whatever kind or character relating to the Products, the Technologies
and the Documentation as well as all remedies against past and future
infringements thereof and rights to protection of interests therein under the
laws of all jurisdictions (collectively, the “Intellectual Property Rights”);
and

 

 

 

 

 

(d)          all inventories of Products and related parts, components,
accessories and supplies (collectively, the “Inventories”); and

 

 

 

 

 

(e)          all goodwill associated with the Products and the other assets
identified in this Section 1.1 (the “Goodwill”).

37

--------------------------------------------------------------------------------



The Products, the Technologies, the Documentation, the Intellectual Property
Rights, the Inventories and the Goodwill are hereinafter sometimes referred to
collectively as the “Acquired Assets”.

          1.2          Open Orders. Unless otherwise agreed in writing, the
Seller and Harvest, LLC shall be entitled to fulfill any open order for Products
that remains open and unfilled as of the Closing Date (the “Open Orders”);
provided, however, that that Seller and Harvest, LLC shall incur, assume and
remain responsible for any and all of the costs, expenses, warranties,
liabilities and obligations in connection with such Open Orders.

          1.3          No Assumption of Liabilities. The Purchaser shall acquire
the Acquired Assets free and clear of all Liens, obligations and liabilities.
The Purchaser does not assume and will in no way become liable or responsible
for any obligations and liabilities of the Seller, Harvest LLC or the Members of
any kind, whether now existing or hereafter arising, known or unknown, fixed or
contingent, liquidated or unliquidated (“Excluded Liabilities”), including,
without limitation, any obligation or liability with respect to federal, state
or local income, employment, sales, use excise or real or personal property
taxes or assessments, any product liability, breach of contract or warranty
claim, any claims of creditors of the Seller or the Members, or any liabilities
of Seller to its members, employees, consultants, agents and affiliates. The
Seller shall assume and agree to pay, perform and discharge promptly when due,
and each of the Seller, Harvest LLC and the Members agrees, jointly and
severally, to indemnify the Purchaser against and hold it harmless from, all
claims, suits, damages, losses, obligations, liabilities and expenses (including
reasonable attorneys’ fees) of whatever kind or character that may arising in
connection with any of the Excluded Liabilities. The Purchaser is purchasing the
Acquired Assets only and shall not be liable for any of the Seller’s, Harvest,
LLC’s or the Members’ liabilities or the performance of any of the Seller’s,
Harvest, LLC’s or the Members’ obligations.

ARTICLE II
PURCHASE PRICE; CLOSING

          2.1          Purchase Price. The aggregate purchase price for the
Acquired Assets (the “Purchase Price”) shall be $1,200,000 (the “Aggregate Fixed
Payment”), plus an amount up to the Maximum Milestone Payment Amount (as defined
below), if any, as and when such amounts may be payable in accordance with the
terms of this Agreement.

          2.2          Payment of Aggregate Fixed Payment. The Purchaser shall
pay the Aggregate Fixed Payment to the Seller in installments in accordance with
the following schedule: (a) $400,000 shall be paid at Closing; (b) $400,000
shall be paid on the first anniversary of the Closing; and (c) $400,000 shall be
paid on the second anniversary of the Closing.

          2.3          Milestone Payments. The Seller may be entitled to certain
payments in the event that the Purchaser achieves specified levels of Net
Revenues (as hereinafter defined) from the sale of the Products during the
Measurement Period (as hereinafter defined), each such payment being referred to
herein as an “Milestone Payment.” In the event that the Purchaser receives Net
Revenue from the sale of Products during the Measurement Period of at least
[***] then the Seller shall be entitled to a Milestone Payment of [***]. In the
event that the Purchaser receives Net Revenue from the sale of Products during
the Measurement Period of at least [***] in total, then the Seller shall be
entitled to a Milestone Payment of an additional [***]. In the event that the
Purchaser receives Net Revenue from the sale of Products during the Measurement
Period of at least [***] in total during the Measurement Period, the Seller
shall be entitled to a Milestone Payment of an additional [***]. The maximum
aggregate Milestone Payments, if any, to which the Seller may be entitled to
under this Agreement shall be $550,000 (the “Maximum Milestone Payment Amount”).
The term “Net Revenues” shall mean the gross amount collected by the Purchaser
from its customers arising from and attributable to the sale of the Products
after the deduction of an allowance for (i) any amounts repaid or credited by
reason of rejections, warranties or returns; (ii) sales, use, excise or similar
taxes; (iii) unreimbursed freight or shipping charges; and (iv) promotion,
volume discounts or rebates actually allowed and taken.

          2.4          Measurement Period. No later than forty-five (45) days
after the last day of each calendar year following the Closing Date and
continuing on an annual basis for a period of four (4) calendar years following
the Closing (such four (4) year calendar period being referred to as a
“Measurement Period”), the Purchaser shall prepare, or cause to be prepared, and
deliver to the Seller a statement (each, a “Milestone Statement”) setting forth
the Purchaser’s good faith calculations of actual Net Revenues received by the
Purchaser from the sale of the Products and the resulting Milestone Payment, if
any, to which the Seller is entitled for the annual, calendar period for the
preceding year during the Measurement Period.

          2.5          Milestone Statement Review. The Seller shall have thirty
(30) days following its receipt of the Milestone Statement (the “Milestone
Payment Review Period”), to review the same. If no such statement is timely
delivered by the Seller to the Purchaser within the Milestone Payment Review
Period or the Seller delivers a statement of no objection to the Purchaser, the
Seller shall be conclusively deemed to have accepted the Milestone Statement.
If, however, the Seller shall object to the Milestone Statement, such statement
shall include a detailed itemization of the Seller’s objections and its reasons
for such objections and the Seller and the Purchaser shall work reasonably and
in good faith to resolve such objections. If the parties are not able to resolve
their disagreement and objections with respect to the Milestone Statement within
thirty (30) days after the Seller delivers its objection, then the issues in
dispute will be submitted for resolution to an independent accounting firm (the
“Independent Accountant”), which shall be jointly selected and engaged by the
Seller and the Purchaser pursuant to an engagement letter in customary form
which shall be executed by each of the parties. The Independent Accountant shall
consider only those items and amounts in the Milestone Statement which the
Seller and the Purchaser are unable to resolve and each of the parties will be
afforded the opportunity to present any material relating to the determination
and to discuss the determination with the Independent Accountant. The
determination of the Independent Accountant will be binding and conclusive on
the parties. The fees, costs and expenses of the Independent Accountant will be
apportioned between the Seller and the Purchaser based upon the inverse
proportion of the disputed amounts in favor of such party (i.e. so that the
prevailing party bears a lesser amount of such fees, costs and expenses).

38

--------------------------------------------------------------------------------



          2.6          Payment. Each Milestone Payment, if any, will be paid by
the Purchaser to the Seller by wire transfer of immediately available funds to
an accounts specified by the Seller within ten (10) days of the following, as
applicable: (a) the expiration of the Milestone Review Period, (b) the receipt
by the Purchaser of a statement of no objection from the Seller, or (c) final
determination by the Independent Accountant.

          2.7          Purchase Price Allocation. For Tax purposes, the Purchase
Price (including, for purposes of this Section 2.2) shall be allocated among the
Acquired Assets in accordance with Exhibit A. Each party agrees (a) to act in
accordance with such allocation schedule in the preparation of financial
statements and filing of all tax returns (including IRS Form 8594), (b) not to
voluntarily take any position inconsistent therewith in the course of any tax
contest, unless required to do so by applicable law, and (c) to provide the
other promptly after request with any other information required to timely
complete IRS Form 8594.

          2.8          Closing Date. The closing of the sale and transfer of the
Acquired Assets (hereinafter called the “Closing”) shall take place at the
offices of Lindquist & Vennum LLP located at 4200 IDS Center, 80 South Eighth
Street, Minneapolis, Minnesota 55402 at 10:00 a.m. on February 14, 2014 or at
such other time, date and place as shall be fixed by agreement among the parties
hereto (such date of the Closing being hereinafter referred to as the “Closing
Date”). The exchange of executed documents and other materials to be delivered
at the Closing by facsimile or other electronic copy shall be deemed sufficient.

          2.9          Transactions to Be Effected at the Closing. At the
Closing, and as a condition to the Purchaser’s and the Seller’s obligation to
close:

 

 

 

               (a)          the Seller shall deliver to the Purchaser (i)
appropriately executed bills of sale, assignments and other instruments of
transfer pursuant to Section 5.2(e) relating to the Acquired Assets in form and
substance satisfactory to the Purchaser, (ii) a certificate (dated not more than
ten days prior to Closing) as to the good standing of Seller and Harvest, LLC in
its jurisdiction of organization, (iii) a certificate of an officer of the
Seller, dated as of the Closing Date, (x) attaching true and correct copies of
the resolutions or consents of the board and members authorizing and approving
this Agreement and the transactions contemplated hereby, (y) certifying that the
representations and warranties contained in Article III are true and correct in
all respects as of the date of the Closing, (iv) and such other documents as the
Purchaser may reasonably request to demonstrate satisfaction of the conditions
and compliance with the agreements set forth in this Agreement; and

 

 

 

               (b)          the Purchaser shall deliver to the Seller (i)
payment of that portion of the purchase price for the Acquired Assets due at the
Closing as provided in Section 1.3(a), and (ii) such other documents as the
Seller and Harvest, LLC may reasonably request to demonstrate satisfaction of
the conditions and compliance with the agreements set forth in this Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

          3.1          Representations and Warranties of the Seller, Harvest,
LLC and the Members. The Seller, Harvest, LLC and the Members, jointly and
severally, hereby represent and warrant to, and agree with, the Purchaser, with
the intention that the Purchaser may rely upon the same in connection with its
performance of its obligations under this Agreement, that as of the date hereof
and as of the Closing Date the following:

 

 

 

               (a)          Organization, Standing and Power. The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of its state of formation or organization and has all requisite corporate power
and authority to own the Acquired Assets and to carry on its business related
thereto. Harvest LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of its state of formation or
organization and has all requisite corporate power and authority to own the
Acquired Assets and to carry on its business related thereto.

39

--------------------------------------------------------------------------------




 

 

 

               (b)          Authority. The Seller, Harvest, LLC and the Members
each has all requisite corporate or company power and authority to execute,
deliver and perform its obligations under this Agreement and to transfer title
to the Acquired Assets. The execution and delivery of this Agreement and the
transfer of title to the Acquired Assets have been duly authorized by all
necessary corporate or company action on the part of the Seller and Harvest,
LLC, including the approval of its members and board of directors or governors.
This Agreement has been duly executed and delivered by the Seller, Harvest, LLC
and the Members and constitutes a valid and binding obligation of the Seller,
Harvest, LLC and the Members enforceable in accordance with its terms except as
enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally. The execution,
delivery and performance of this Agreement by the Seller, Harvest, LLC and the
Members do not (i) violate any law, (ii) conflict with any provision of the
certificate of organization, by-laws, operating agreement or member control
agreement of the Seller, Harvest, LLC or the Members or result in the creation
of any Lien (as defined in Section 3.1(e)) upon any of the Acquired Assets
pursuant to any mortgage, indenture, lease, agreement or other instrument to
which the Seller, Harvest, LLC or any Member is a party or by which the Seller,
the Members or any of their properties is bound, (iii) result in a default (with
or without notice or lapse of time or both) or give rise to a right of
termination, cancellation or acceleration or to loss of a benefit under any
contract, agreement, indenture or instrument to which Seller, Harvest, LLC or
any Member is a party or any permit, concession, franchise or license included
in the Acquired Assets or (iv) require the consent, approval, order or
authorization of, or the registration, declaration or filing with, any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (a “Governmental Entity”) or any
individual, corporation, partnership, joint venture, trust, business association
or other entity (hereinafter, a “Person”, which term shall include a
Governmental Entity).

 

 

 

               (c)          Compliance with Applicable Laws. To the best
knowledge of the Seller, Harvest, LLC and the Members, the Seller and Harvest,
LLC each has complied in all material respects with all laws, regulations, rules
and orders of Governmental Entities applicable to the Acquired Assets (including
all applicable environmental laws, rules and regulations). Neither the Seller
nor Harvest, LLC has received any notice of any asserted violation of any such
laws, regulations, rules or orders. No investigation or review by any
Governmental Entity with respect to any of the Acquired Assets is pending or has
been threatened, nor has any Governmental Entity indicated an intention to
conduct the same.

 

 

 

               (d)          Litigation. There is no suit, action or proceeding
pending, or, to the knowledge of the Seller, Harvest, LLC and the Members,
threatened against, by or affecting the Seller or Harvest, LLC, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding, in each case which (i) adversely affects or could
adversely affect the Acquired Assets or (ii) seeks to enjoin or prohibit any of
the transactions contemplated by this Agreement.

 

 

 

               (e)          Title to Acquired Assets. The Seller owns good,
clear and marketable title to all the Acquired Assets free and clear of all
mortgages, liens, security interests, encumbrances, claims, charges, licenses,
pledges, limitations or restrictions of any nature whatsoever (collectively,
“Liens”). At the Closing, the Purchaser shall acquire the Acquired Assets free
and clear of all Liens.

 

 

 

               (f)          Intellectual Property. The Seller is the sole and
exclusive owner of all of the Intellectual Property Rights. From and after the
Closing, the Purchaser may exercise the rights in the Intellectual Property and
use the Intellectual Property in the conduct of the Business in the manner and
to the extent presently conducted by the Seller and previously conducted by
Harvest, LLC, without infringement of any third party intellectual property
right, the requirement of any license to any third party technology, invention
or intellectual property right, or any obligation to make any payment of any
kind to any third party. Neither the Seller nor Harvest, LLC (i) has licensed or
granted to any third party any rights under any Intellectual Property Rights;
(ii) has received any notices of infringement or misappropriation by, or
conflict with the rights of, any third party with respect to the Intellectual
Property Rights; and (iii) has violated and is violating, infringing upon or
otherwise acting adversely to any copyright, trademark, trademark rights,
patent, patent rights, service mark, service name, trade name, licenses,
confidential information or trade secrets owned by any third party, and there is
no claim or action by any third party pending or threatened with respect
thereto.

 

 

 

               (g)          Fair Value. The Seller, Harvest, LLC and the Members
will, directly and indirectly, derive substantial economic benefit from the
transactions set forth in and contemplated by the Agreement and are receiving
fair and reasonably equivalent value in exchange for the sale, assignment,
transfer, conveyance and delivery of the Acquired Assets and other obligations
and transactions set forth in and contemplated by the Agreement.

 

 

 

               (h)          Solvency. None of the Seller, Harvest, LLC or the
Members is insolvent. After giving effect to the consummation of the transaction
contemplated by this Agreement, the Seller and Harvest, LLC each (a) shall be
able to pay its debts as they become due and shall own property which has a fair
saleable value greater than the amounts required to pay its debts (including a
reasonable estimate of the amount of all contingent liabilities), (b) shall have
adequate capital to carry on its business, and (c) no transfer of property is
being made and no obligation is being incurred in connection with the
transactions contemplated by this Agreement with the present intent to hinder,
delay or defraud either present or future creditors of the Seller, Harvest, LLC
or the Members.

 

 

 

               (i)          Material Facts. Neither the Seller nor Harvest, LLC
or the Members has withheld from the Purchaser any material facts relating to
the Acquired Assets or the Business.

40

--------------------------------------------------------------------------------




 

 

 

(j)          Reliance. The Seller, Harvest, LLC and the Members hereby
acknowledge that the Purchaser is actually relying, and has the right to
actually rely, upon all of the facts, covenants, representations and warranties
contained in this Agreement or in any document or instrument delivered by the
Seller, Harvest, LLC or the Members in connection with this Agreement.

          3.2          Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to, and agree with, the Seller,
Harvest, LLC and the Members, with the intention that such parties may rely upon
the same in connection with its or their performance of its obligations under
this Agreement, that as of the date hereof and as of the Closing Date the
following:

 

 

 

(a)          Organization, Good Standing and Power. The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation and has all requisite corporate power and
authority to execute this Agreement and to consummate the transactions
contemplated hereby.

 

 

 

(b)          Authority. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby has been duly authorized by
all necessary corporate action on the part of the Purchaser. This Agreement has
been duly executed and delivered by the Purchaser and constitutes the valid and
binding obligation of the Purchaser enforceable in accordance with its terms
except as enforcement may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors’ rights generally. The execution and
delivery of this Agreement by the Purchaser does not (i) violate any law, (ii)
conflict with any provision of the certificate of incorporation or by-laws of
the Purchaser or (iii) require the consent, approval, order or authorization of,
or the registration, declaration or filing with, any Governmental Entity or
other Person.

ARTICLE IV
COVENANTS

          4.1          Covenants of the Seller Relating to Conduct of Business.
During the period from the date of this Agreement and continuing until the
Closing, the Seller and Harvest, LLC each agrees (except as expressly provided
by this Agreement or to the extent that Purchaser shall otherwise consent in
writing) that:

 

 

 

(a)           Ordinary Course. The Seller and Harvest, LLC shall carry on the
Business and operate the Acquired Assets in the usual, regular and ordinary
course in substantially the same manner as heretofore and use all reasonable
efforts to preserve its relationships with customers, suppliers and others
having dealings with the Seller and Harvest, LLC related to the Business to the
end that its goodwill and ongoing Business shall be unimpaired in all material
respects at the Closing.

 

 

 

(b)          No Dispositions. The Seller and Harvest, LLC shall not sell,
license, lease, transfer or otherwise dispose of or encumber, or agree to sell,
license, lease, transfer or otherwise dispose of or encumber, any of the
Acquired Assets.

 

 

 

(c)          No Acquisitions or Commitments. The Seller and Harvest, LLC shall
not acquire any assets or enter into any contract for the acquisition of any
property or service related to the Acquired Assets other than as consistent with
prior practice.

 

 

 

(d)          Other Actions. The Seller, Harvest, LLC and the Members shall not
take any action that would or might result in any of the representations and
warranties of the Seller or the Members set forth in this Agreement becoming
untrue or in any of the conditions of the Closing set forth in Article V not
being satisfied.

           4.2         Legal Conditions to Closing. The Purchaser and the Seller
will take all reasonable actions necessary to comply promptly with all legal
requirements which may be imposed on it with respect to the Closing and will
promptly cooperate with and furnish information to each other in connection with
any such legal requirements. The Purchaser and the Seller will take all
reasonable actions necessary to obtain (and will cooperate with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Person, required to be obtained or made by it in connection with any of
the transactions contemplated by this Agreement.

           4.3         Expenses. Whether or not the Closing takes place, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.

           4.4         Brokers or Finders. The Purchaser, the Seller and
Harvest, LLC each represent to the other party, as to itself and its affiliates,
that no agent, broker, investment banker or other firm or person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement and
each of Purchaser and Seller respectively agrees to indemnify and hold the other
harmless from and against any and all claims, liabilities or obligations with
respect to any other fees, commissions, or expenses asserted by any person on
the basis of any act or statement alleged to have been made by such party or its
affiliate.

41

--------------------------------------------------------------------------------



           4.5         Indemnification.

 

 

 

               (a)          The Seller, Harvest, LLC and the Members, jointly
and severally, hereby agrees to indemnify the Purchaser and its affiliates and
their respective officers, directors, employees, stockholders, agents and
representatives against, and agrees to hold them harmless from, any loss,
liability, claim, damage or expense (including reasonable legal fees and
expenses), as incurred, for or on account of or arising from or in connection
with or otherwise with respect to or any breach on the part of the Seller of any
representation or warranty contained in this Agreement. In addition, the Seller
shall also indemnify the Purchaser and its affiliates against, and hold them
harmless from, any loss, liability, claim, damage or expense (including
reasonable legal fees and expenses) arising out of, or resulting from the
ownership of the Acquired Assets or operation of the Business prior to the
Closing Date or the Excluded Liabilities.

 

 

 

               (b)          The Purchaser hereby agrees to indemnify the Seller
and its affiliates and their respective officers, directors, employees,
stockholders, agents and representatives against, and agrees to hold them
harmless from, any loss, liability, claim, damage or expense (including
reasonable legal fees and expenses), as incurred, for or on account of or
arising from or in connection with or otherwise with respect to any breach of
any representation or warranty of the Purchaser contained in this Agreement.

 

 

 

               (c)          If the Purchaser shall be entitled to
indemnification pursuant to this Agreement, the Purchaser shall, in addition to
any other right hereunder, have the right to set-off the amount of any and all
such claims against the Milestone Payment Amounts, if any, and any other amounts
for which the Purchaser may be required to pay to the Seller under this
Agreement.

           4.6         Additional Agreements. The Seller, Harvest, LLC and the
Members will use all reasonable efforts to facilitate and effect the
implementation of the transfer of the Acquired Assets to the Purchaser and, for
such purpose but without limitation, the Seller and Harvest, LLC promptly will
at and after the Closing Date execute and deliver to the Purchaser such
assignments, deeds, bills of sale, consents and other instruments necessary to
effect the transfer of the Acquired Assets to the Purchaser as contemplated
hereby, as the Purchaser or its counsel may reasonably request as necessary or
desirable for such purpose. If, in order properly to prepare its tax returns,
other documents or reports required to be filed with Governmental Entities or
its financial statements, it is necessary that the Purchaser be furnished with
additional information relating exclusively to the Acquired Assets or the Seller
and such information is in the Seller’s, Harvest, LLC’s or the Members’
possession, the Seller, Harvest, LLC and the Members will use all reasonable
efforts to furnish such information to the Purchaser.

           4.7         Services. The Seller hereby covenants and agrees to
provide certain services to the Purchaser following the Closing (the “Services”)
without any additional compensation or payment, including Services set forth on
and contemplated by Exhibit B, which is attached hereto and made a part hereof,
that provide for (a) Product improvements; (b) training at the Purchaser’s
headquarters; (c) demonstration systems for the Products; and (d) field support
for the first three (3) installations of the Products. The Seller may also
render certain other services to the Purchaser; provided, however, that such
services would be rendered, if at all, pursuant to the terms of a separate
services or independent contractor agreement containing terms that are mutually
acceptable to the parties (“Services Agreement”). All inventions, concepts,
creations and work product arising from the Services rendered by or on behalf of
the Seller to the Purchaser, whether rendered pursuant to this Agreement or a
separate Services Agreement, shall be for the exclusive benefit of the
Purchaser, shall be deemed “works made for hire,” the exclusive property of the
Purchaser and assigned to the Purchaser.

           4.8         Right of First Review. If at any time following the
Closing and during the Measurement Period the Seller or Harvest, LLC decides to
explore the possibility of selling, licensing or transferring any interest in
technologies or products that it develops or acquires following the Closing, the
Seller and Harvest, LLC each hereby covenants and agrees to use reasonable
efforts to give written notice to the Purchaser of the same in order to provide
the Purchaser with an opportunity to evaluate such technologies or products and
express an interest which it may have in any such transaction before proceeding
beyond a preliminary phase of discussions with any third party (the “ROFR”). It
is expressly understood and agreed that neither the Seller nor Harvest, LLC has
any obligation to the Purchaser under this Section 4.8 other than as expressed
herein and neither party is obligated to proceed with any negotiations or
transactions or accept any terms or conditions which are not fully acceptable to
the parties in their sole discretion.

42

--------------------------------------------------------------------------------



           4.9         Covenant Not to Compete. Each of the Seller, Harvest, LLC
and the Members hereby represents, warrants, covenants and agrees with the
Purchaser that for a period of five (5) years following the Closing Date, that
neither the Seller, Harvest, LLC nor any of their governors, directors,
officers, shareholders, members, employees, agents, or affiliates nor any of the
Members will (a) anywhere within the United States of America or throughout the
world, in any manner whatsoever, own, manage, operate, control or participate
in, be employed by or be connected as a consultant, independent contractor or
service provider with or the ownership, management, operation, control of any
business of the type that designs, manufactures, distributes or sells products
that are similar in purpose to the Products or otherwise, directly or
indirectly, engage in the Business, or (b) take any other action which is
designed, intended or might reasonably be anticipated with respect to the
Products to compete with the Purchaser or injure or diminish the goodwill
associated with the Business or the Acquired Assets. Notwithstanding the
restrictive covenants contained in the preceding sentence, nothing in this
Agreement shall be construed to prohibit or limit in any way the Seller of the
Members or any of their affiliates from investing in any class of securities of
any corporation which class of securities are listed on the National Securities
Exchange or registered pursuant to Section 12(g) of the Securities Exchange Act
of 1934 and traded in the over-the-counter market, if Seller and its affiliates,
collectively, shall beneficially own less than 5% or any class of securities of
such corporation.

           4.10       Confidentiality and Use Restrictions.

 

 

 

                 (a)         Neither the Seller, Harvest, LLC nor any of the
Members or any of their affiliates will, without the prior written consent of
the Purchaser, at any time after the Closing Date (a) disclose any Confidential
Information relating to any material aspect of the Business or the Acquired
Assets to any person or entity (including but not limited to any the
Technologies, the Documentation, the Intellectual Property Rights and other
information relating to the Products or the Business not otherwise publicly
available), or (b) use or exploit any such Confidential Information for its or
his own benefit or for the benefit of any other person or entity other than the
Purchaser.

 

 

 

                 (b)         In the event that the Seller or Harvest, LLC
furnishes any of its Confidential Information to the Purchaser in connection
with the ROFR set forth in Section 4.8, the Purchaser agrees that it will not,
without the prior written consent of the Seller, at any time after the Closing
Date (a) disclose any such Confidential Information to any other person or
entity except to the Purchaser’s directors, officers, employees, advisors and
representatives who have a need to know in order to evaluate the Confidential
Information furnished by the Seller in connection with the ROFR, or (b) use or
exploit any such Confidential Information for its benefit or for the benefit of
any other person or entity other than to further the purposes of the ROFR or
other provisions of this Agreement.

 

 

 

                 (c)         The term “Confidential Information” means all
confidential and proprietary technical, business and other information which (i)
is possessed or hereafter acquired by a party and disclosed to the other party,
(ii) derives economic value from not being generally known to persons other than
the disclosing party, and (iii) is the subject of efforts by the disclosing
party that are reasonable under the circumstances to maintain its secrecy or
confidentiality. The term shall not include any information which (a) at the
time of disclosure is, or thereafter becomes, generally available to and known
by the public (other than as a result of a disclosure directly or indirectly by
the recipient), (b) at the time of disclosure is, or thereafter becomes,
available to the recipient on a non-confidential basis from a source other than
the disclosing party, provided that such source is not and was not bound by a
confidentiality agreement with the disclosing party or any other legal
obligation of non-disclosure, or (c) independently acquired or developed by the
recipient without violating any of its obligations under this Agreement or any
other agreement by, between or among the parties.

           4.11          Reasonableness. Each of the Seller, Harvest, LLC and
the Members acknowledges that the provisions of Section 4.9 and Section 4.10(a)
served as a material inducement to the Purchaser to enter into this Agreement
and consummate the transactions contemplated hereby and that the restrictions
contained herein are reasonably necessary to protect the legitimate interests of
the Purchaser, are reasonable in scope and duration and are not unduly
restrictive.

           4.12          Injunctive Relief. Each of the Seller, Harvest, LLC,
the Members and the Purchaser acknowledges and agrees that a breach of any of
the terms of Section 4.9 and Section 4.10(a) will render irreparable harm to the
Purchaser, and the Purchaser acknowledges and agrees that a breach of any of the
terms of Section 4.10(b) will render irreparable harm to the Seller and Harvest,
LLC. Each of the Seller, Harvest, LLC, the Members and the Purchaser
acknowledges and agrees that a remedy at law for a breach of such provisions is
inadequate, and that the non-breaching party shall therefore be entitled to any
and all equitable relief, including but not limited to, injunctive relief.

ARTICLE V
CONDITIONS PRECEDENT

           5.1          Conditions to Each Party’s Obligation. The obligations
of the Purchaser to purchase the Acquired Assets and the obligation of the
Seller to sell the Acquired Assets to the Purchaser shall be subject to the
satisfaction prior to the Closing Date of the following conditions:

 

 

 

                (a)          Approvals. All authorizations, consents, orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement shall have been obtained or filed or
shall have occurred.

 

 

 

                (b)          No Injunctions or Restraints. No temporary
restraining order, preliminary or permanent injunction or other legal restraint
or prohibition preventing the transfer of title to the Acquired Assets shall be
in effect.

           5.2          Conditions to Obligations of the Purchaser. The
obligations of the Purchaser to purchase the Acquired Assets are subject to the
satisfaction on and as of the Closing Date of each of the following conditions:

 

 

 

                (a)          Representations and Warranties. The representations
and warranties of the Seller, Harvest, LLC and the Members set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date, except as otherwise contemplated by this Agreement, and Purchaser
shall have received a certificate signed by a duly authorized officer of the
Seller and Harvest, LLC to such effect.

43

--------------------------------------------------------------------------------




 

 

 

                (b)          Performance of Obligations of the Seller. The
Seller and Harvest, LLC each shall have performed all obligations required to be
performed by it under this Agreement at or prior to the Closing Date, and the
Purchaser shall have received a certificate signed by a duly authorized officer
of the Seller and Harvest, LLC to such effect.

          5.3          Conditions to the Seller’s Obligation. The obligation of
the Seller to sell the Acquired Assets is subject to the satisfaction on and as
of the Closing Date of each of the following conditions:

 

 

 

                (a)          Representations and Warranties. The representations
and warranties of the Purchaser set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date, except as otherwise
contemplated by this Agreement, and the Seller shall have received a certificate
signed by an officer of the Purchaser to such effect.

 

 

 

                (b)          Performance of Obligations of the Purchaser. The
Purchaser shall have performed all obligations required to be performed by them
under this Agreement prior to the Closing Date, and the Seller shall have
received a certificate signed by an officer of the Purchaser to such effect.

ARTICLE VI
TERMINATION AND WAIVER

 

 

 

 

 

6.1

Termination. This Agreement may be terminated at any time prior to the Closing:

 

 

 

 

 

 

(a)

by mutual consent of Purchaser and the Seller; or

 

 

 

 

 

 

(b)

by either Purchaser or the Seller if the Closing shall not have occurred before
February 14, 2014.

          6.2          Extension; Waiver. At any time prior to the Closing, the
parties hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.

44

--------------------------------------------------------------------------------



ARTICLE VII
GENERAL PROVISIONS

           7.1          Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally or mailed
by registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

 

 

 

(a)

if to the Purchaser, to:

 

 

 

 

 

Electro-Sensors, Inc.
6111 Blue Circle Drive
Minnetonka, MN 55343
Attn: David L. Klenk

 

 

 

 

 

with a copy to:

 

 

 

 

 

Lindquist & Vennum LLP
4200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attn: George H. Singer

 

 

 

 

(b)

if to the Seller, Harvest, LLC or the Members, to:

 

 

 

 

 

Harvest Engineering Inc.
25035 W. Black Rd.
Shorewood, IL 60404

 

 

 

 

 

with a copy to:

 

 

 

 

 

Thomas E. Carey, Esq.
3033 W. Jefferson Street, Suite 208
Joliet, IL 60435

           7.2          Interpretation. The language used in this Agreement will
be deemed to be the language chosen by all of the parties hereto to express
their mutual intention and no rule of strict construction will be applied
against any party. When a reference is made in this Agreement to a Section,
Schedule or Exhibit, such reference shall be to a Section, Schedule or Exhibit
of this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.

           7.3          Survival of Representations. The representations,
warranties, covenants and agreements contained in this Agreement and in any
document delivered in connection herewith shall remain in full force and effect
following the Closing.

           7.4          Counterparts. This Agreement may be executed by
facsimile or in pdf and in two or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when two or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

           7.5          Entire Agreement; No Third-Party Beneficiaries. This
Agreement (including the documents and instruments referred to herein) (a)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and (b) is not intended to confer upon any person other
than the parties hereto any rights or remedies hereunder.

           7.6          Governing Law; Venue. This Agreement shall be governed
by and construed in accordance with the laws of the State of Minnesota (without
regard to its conflicts of laws principles). Any cause of action arising out of
the execution or performance of this Agreement shall be venued in a court of
competent jurisdiction located in the State of Minnesota and all of the parties
hereto consent to the jurisdiction of such courts and hereby waive any argument
that venue in any such forum is not convenient.

           7.7          Waver of Jury Trial. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN CONNECTION WITH ANY
MATTER, CAUSE OR DISPUTE ARISING OUT THIS AGREEMENT OR THE TRANSACTIONS SET
FORTH HEREIN OR CONTEMPLATED HEREBY.

45

--------------------------------------------------------------------------------



           7.8          Publicity. So long as this Agreement is in effect until
the Closing Date, and unless otherwise required by applicable law, neither the
Seller nor the Purchaser shall issue or cause the publication of any press
release or other public announcement with respect to the transactions
contemplated by this Agreement without the consent of the other party, which
consent shall not be unreasonably withheld.

           7.9          Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties. This
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.

           7.10        Amendments. No amendment, modification or waiver of this
Agreement will be effective unless specifically made in writing and duly signed
by the party to be bound thereby. No other course of dealing between or among
any of the parties or any delay in exercising any rights pursuant to this
Agreement will operate as a waiver of any rights of any party.

46

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Purchaser, the Seller, Harvest, LLC and the
Members have caused this Agreement to be signed by their respective
representatives thereunto duly authorized, all as of the date first written
above.

 

 

 

 

 

SELLER:

 

 

 

HARVEST ENGINEERING INC.

 

 

 

By:

/s/ Bruce Meyer

 

 

Its:

 

 

 

 

 

 

 

HARVEST, LLC:

 

 

 

 

 

 

HARVEST ENGINEERING LLC

 

 

 

 

 

By:

/s/ Bruce Meyer

 

 

Its:

 

 

 

 

 

 

 

MEMBERS:

 

 

 

 

 

 

BRUCE MEYER

 

 

 

 

 

 

/s/ Bruce Meyer

 

 

 

 

 

 

STEPHEN MEYER

 

 

 

 

 

 

/s/ Stephen Meyer

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

ELECTRO-SENSORS, INC.

 

 

 

 

 

 

By:

/s/ David Klenk

 

 

Its:

President

 

47

--------------------------------------------------------------------------------